Shulman, Chief Judge.
Appellant was convicted of aggravated sodomy. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). The motion was denied because it did not demonstrate compliance with the requirements of Bethay v. State, 237 Ga. 625 (229 SE2d 406). No additional brief or enumeration of errors were filed on behalf of appellant. However, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law, and we have found none. We are satisfied that the evidence produced at trial was sufficient to authorize a rational trier of fact to find appellant guilty beyond a reasonable doubt of aggravated sodomy. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.